FORT PITT CAPITAL FUNDS AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of February 4, 2004 to the Transfer Agent Servicing Agreement dated as of December 20, 2001, by and between Fort Pitt Capital Funds, a Delaware business trust, and Firstar Mutual Fund Services, LLC, a Wisconsin limited liability company, shall be as follows: A.Effective January 1, 2002, the name Firstar Mutual Fund Services, LLC, has been changed to U.S. Bancorp Fund Services, LLC.Accordingly, all references to Firstar Mutual Fund Services, LLC in this Agreement shall be replaced with U.S.
